DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 11/3/2020, in which claims 1, 30, 31 and 33 were amended, and claim 34 was newly added.  Claims 1-4, 6, 8-11, 13-15 and 30-34 are pending.

Election/Restrictions
Applicant elected Group I and the species of tube without traverse in the reply filed on 3/31/2020.
Based upon the amendment of independent claim 9 in the reply filed 5/27/2020 to contain all of the limitations of claim 3, the restriction requirement between Groups I and II as set forth in the action mailed 2/25/2020 was withdrawn in the Office action mailed 8/5/2020.
The species election requirement is maintained.
s 3, 8-11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2020.
Claims 1, 2, 4, 6, and 30-34 are under consideration.

Response to Arguments - Election/Restrictions
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
The response asserts that the concept of a solid support comprising dried transposome complexes and dried tagmentation buffer is not taught by the cited prior art, and thus this feature is a single general inventive concept.
This argument is not found persuasive, because the single general inventive concept is not a contribution over the prior art in that it lacks inventive step based upon the teachings of Belyaev (US Patent Application Publication No. 2014/0093916 A1, cited in a prior action) in view of Ahlford et al (Analyst, Vol. 135, pages 2377-2385, 2010, including pages 1-8 of Electronic Supplementary Information for Analyst).  Thus, the single general inventive concept is not a special technical feature linking the species.

Claim Objections
Claims 30-32 are objected to because of the following informalities:  each claim depends from withdrawn claims.  Appropriate correction is not required at this time.

Response to Arguments - Claim Objections


Response to Arguments - 35 USC § 112
	The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 11/3/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4, 6, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 2014/0093916 A1, cited in a prior action; see the entire reference) in view of Ahlford et al (Analyst, Vol. 135, pages 2377-2385, 2010, including pages 1-8 of Electronic Supplementary Information for Analyst; see the entire reference).  This is a new rejection.
Regarding claims 1 and 4, Belyaev teaches a method comprising (i) providing a solid substrate having transposase complexes (transposome) bound thereto; (ii) incubating the solid substrate having transposase complexes bound thereto with a target DNA to yield fragmented target DNA bound to the solid substrate; (iii) washing away components that are not bound to the solid substrate; and (iv) amplifying the bound DNA fragments (e.g., paragraphs [0019], [0042]-[0044], [0047], [0052], [0053], [0059], [0060], [0063] and [0064]; Figs. 1-2).  Belyaev teaches the method where the transposase complexes (transposomes) are provided as dried material, such as freeze-dried (e.g., paragraphs [0015] and [0069]).  Belyaev teaches the method where the transposase complex (transposome) comprises a transposase and at least one adapter oligonucleotide, where the adapter oligonucleotide comprises a member of a specific binding pair that is biotin, and where the solid substrate is coated with other member of the specific binding pair that is streptavidin (e.g., paragraphs [0013], [0021], [0022], [0052], [0057] and [0065]; Figs. 1-2).  Belyaev teaches that fragmentation by the transposome occurs in a fragmentation buffer (a liquid) mixed with target DNA provided in water (e.g., paragraphs [0041], [0049], [0060], [0064] and [0089]).

	Regarding claim 6, Belyaev teaches the method where the fragmented DNA is from purified genomic DNA (e.g., paragraphs [0019], [0041], [0063], [0071], [0088] and [0089]).
	Regarding claim 30, Belyaev teaches the method, where each duplex comprises a transposase enzyme and two surface-bound oligonucleotide sequences (e.g., paragraph [0048]; Fig. 5).  
	Regarding claims 33 and 34, Belyaev teaches the method where the solid substrate-bound DNA fragments are used for templates for amplification and sequencing (e.g., Abstract; paragraphs [0014], [0065], [0071]).
	Belyaev does not explicitly teach the method where the method of using dried transposome complexes further comprises purifying the amplified fragments, and sequencing the purified, amplified fragments.  Belyaev does not teach the method where the solid support comprises dried tagmentation reagents in addition to the transposome complexes.  
	Belyaev teaches the immobilization of transposase bound to oligonucleotides comprising an adaptor (transposome complexes) to streptavidin coated beads, fragmenting target DNA in a liquid sample using the transposomes immobilized on the beads, washing the beads to remove unbound nucleic acids, amplifying the immobilized fragments, purifying amplified fragments from primers and primer-dimers using magnetic beads, and sequencing the purified, amplified fragments on an Illumina platform instrument (e.g., paragraphs [0010] and [0076]-[0097]).  Belyaev teaches that the use of biotin and streptavidin to immobilize the transposome is advantageous, because there is no need for one to use chromatography steps to purify the 
	Ahlford et al teach that freeze-drying has been widely used for stabilization of reagents (e.g., paragraph bridging pages 2377-2378).  Ahlford et al teach freeze-drying all reagents required for multiplex genotyping, where the freeze-dried reagents include enzyme and all necessary reagents for complex DNA analysis including thermos-sensitive enzymes (e.g., paragraph bridging pages 2377-2378).  Ahlford et al teach freeze-drying ten microliters of PCR, clean-up and minisequencing reagent mixtures in Eppendorf tubes at -80 °C for one hour in the presence of trehalose, mannitol, polyethyleneglycol and dextran (e.g., page 2378, left column, last paragraph; Table 1).  Ahlford et al teach that trehalose, polyethylene glycol, mannitol and dextran were known as stabilizers during lyophilization and had previously been used when freeze-drying enzymes (e.g., page 2380, right column, 1st full paragraph).  Ahlford et al teach that the addition of the stabilizers allowed for stability of thermos-labile ExoI and SAP in freeze-dried form for 5 days at 60 °C without loss of activity (e.g., paragraph bridging pages 2381-2382; paragraph bridging pages 2384-2385).  Ahlford et al teach that the freeze-dried reagents st and 2nd paragraphs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing and using a solid support, such as a tube, coated with streptavidin bound to biotinylated adapter oligonucleotides complexed with the transposase (transposome), where the complex is freeze-dried, of Belyaev to include the freeze-dried reagents along with the enzyme as taught by Ahlford et al.  Belyaev teaches it is within the skill of the art to provide the transposase complex (transposome) in freeze-dried format.  Ahlford et al teach that even thermo-labile enzymes can be freeze-dried with reagents for use and retain activity.  Thus, one would have had an expectation of success in freeze-drying the reagents with the transposome of Belyaev.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Belyaev and Ahlford et al to include the purification of amplification products followed by sequencing of those purified products.  Belyaev teaches the method where the solid substrate-bound DNA fragments are used for templates for amplification and sequencing (e.g., Abstract; paragraphs [0014], [0065], [0071]).  Further, Belyaev exemplifies purification prior to sequencing (e.g., paragraphs [0076]-[0096].  Belyaev et al teach that the skilled artisan could recognize where the process described at paragraphs [0076]-[0097] could be modified, based on the above disclosure and the knowledge held by that artisan, to arrive at different aspects of the present invention (e.g., paragraph [0076]).  Thus, one would have had a reasonable expectation of success in modifying the method of using immobilized, freeze-dried transposome complexes coating a solid support for PCR and sequencing, where the PCR products are purified prior to sequencing.
.  

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 2014/0093916 A1, cited in a prior action; see the entire reference) in view of Ahlford et al (Analyst, Vol. 135, pages 2377-2385, 2010, including pages 1-8 of Electronic Supplementary Information for Analyst; see the entire reference) as applied to claims 1, 2, 4, 6, 30, 33 and 34 above, and further in view of Gormley et al (US 2014/0194324 A1; see the entire reference).
The combined teachings of Belyaev and Ahlford et al are described above and applied as before.
Belyaev and Ahlford et al do not teach the method where the density of transposomes immobilized on the solid surface is selected to modulate fragment size and library yield of the immobilized fragments, wherein the fragment size is uniform.
Gormley et al teach providing a solid supported coated with grafted oligonucleotides, some of which contain mosaic end (ME) sequences that form active transposome complexes that are physically coupled to the solid support in the presence of Tn5 transposase (e.g., paragraphs [0051] and [0058]; Fig. 1).  Gormley et al teach that the density of the surface bound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Belyaev and Ahlford et al to include the density of transposomes to provide a uniform fragment size and reduce excess small fragments as taught by Gormley et al.  Belyaev teaches it is within the ordinary skill in the art to use immobilized transposomes to fragment DNA for further analysis by PCR and sequencing, and Gormley et al teach modulating the density of immobilized transposomes to control fragment size for downstream sequencing.  Thus, one would have had a reasonable expectation of success in modulating the density of transposomes in the method of Belyaev and Ahlford et al to control fragment size and library yield. 
One would have been motivated to make such a modification in order to receive the expected benefit of controlling final fragment size to avoid later size selection fractionation as taught by Gormley et al. 

Response to Arguments - 35 USC § 103
The rejection of claims 1, 2, 4, 6, 30 and 33 under 35 U.S.C. 103 as being unpatentable over Belyaev in view of Johnson has been withdrawn as being cumulative with the rejections presented above.
With respect to the new rejections presented above, Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.
The response notes that the independent claim was amended to require “a solid support coated with immobilized transposome complexes.”  The response notes that the specification describes a solid support coated with immobilized transposome complexes, such as biotinylated transposomes immobilized on tubes with a streptavidin coating.
This limitation is taught by Belyaev.  Belyaev teaches the method where the transposase complex (transposome) comprises a transposase and at least one adapter oligonucleotide, where the adapter oligonucleotide comprises a member of a specific binding pair that is biotin, and where the solid substrate is coated with other member of the specific binding pair that is streptavidin (e.g., paragraphs [0013], [0021], [0022], [0052], [0057] and [0065]; Figs. 1-2).  The lyophilization of the transposome complex is in the context of the coated support and not in the form of a pellet.  
The response asserts that the instant invention allows the use of an unbuffered liquid sample without first preparing a buffered solution taught by Belyaev at paragraph [0080].  The 
Belyaev teaches the addition of a DNA sample dissolved only in water (e.g., paragraph [0089]) and washing to remove unbound nucleic acid followed by amplifying the immobilized fragments (e.g., paragraphs [0019] and [0089]-[0091]).  The additional secondary references are not relied upon for teaching these limitations.  Belyaev teaches the method where the transposase complexes (transposomes) are provided as dried material, such as freeze-dried (e.g., paragraphs [0015] and [0069]) but does not teach that reagents other than the transposome are included in the dried material.  However, Ahlford et al teach it is within the skill of the art to dry enzymes with all reagents necessary for the reaction catalyzed by the enzyme (e.g., paragraph bridging pages 2377-2378).  One of ordinary skill in the art would have recognized that drying of all reagents together with the transposome would remove the additional step of adding a buffer with the DNA sample in water, thereby simplifying the method.  Further, Ahlford et al teach that the freeze-drying provides stabilization of reagents.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims are rejected under 35 U.S.C. 103(a).  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejections as presented above.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franco De Sarabia Rosado et al. US 7,919,294 B2.  Process for preparing stabilized reaction mixtures which are partially dried, comprising at least one enzyme reaction mixtures and kits containing said mixtures.  De Sarabia Rosado et al teach drying an aqueous solution of a reaction mixture comprising at least one enzyme for carrying out enzymatic reactions, such as amplifying, sequencing and characterizing nucleic acids, performing hybridization tests, and for .

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699